UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

KENNETH EUGENE SAMPLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:07-cr-00031-nkm-1)


Argued:   January 29, 2010                 Decided:   March 3, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished opinion.       Judge Gregory    wrote   the
opinion, in which Judge Motz and Judge Davis joined.


ARGUED:   Sidney   Harold  Kirstein,  Lynchburg,   Virginia, for
Appellant.    Donald Ray Wolthuis, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.    ON BRIEF: Julia C.
Dudley, United States Attorney, Roanoke, Virginia, Jean B.
Hudson, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
GREGORY, Circuit Judge:

       Kenneth Eugene Sampler (“Sampler”) appeals his conviction

and    sentence       for   conspiracy      to        distribute       methamphetamine           on

sufficiency       of    the   evidence      and       related     grounds.          He    admits

participating          in     methamphetamine               distribution       on     separate

occasions       but     claims     that    this        is     legally       insufficient         to

support the jury’s conclusion that he conspired to join a single

distribution conspiracy.              We reject each of Sampler’s arguments

and affirm.



                                                I.

       In August 2007, a grand jury indicted Sampler on one count

of conspiracy to distribute more than 500 grams of a mixture or

substance       containing        methamphetamine,             under    21    U.S.C.          § 846

(2006).        The indictment charged several other individuals, none

of     whom    Sampler      had    met     or        even    known     of    prior       to     his

indictment,       and    identified       several           unnamed    co-conspirators          as

being part of the plot.               The government’s theory at trial was

that Sampler was a middleman in a drug-distribution chain, with

a group of Mexican drug dealers based in the Atlanta area at the

top,     and     the    other      named    co-defendants,              mostly       low-level

methamphetamine distributors in Virginia, at the bottom.                                      Prior

to    trial,     Sampler’s        co-defendants         all     pled    guilty       to       their

charges.


                                                2
       To    support       its    theory,     the      government        introduced        the

testimony     of     two    men,     Dennis       Martin      (“Martin”)      and    Thomas

Jamerson      (“Jamerson”),           who     were          arrested     shortly       after

purchasing     methamphetamine          from       a    man     named    “Oscar”      in     a

transaction arranged by Sampler in Atlanta.                       Both testified that

Sampler was paid $5,000.00 for his assistance, which included

arranging a location for the sale and providing transportation

for Martin, Jamerson, and the drugs they purchased.                            Martin and

Jamerson admitted to frequently driving from Virginia to Atlanta

to purchase methamphetamine, which they would then distribute to

dealers in Virginia.              Both testified that they typically would

use Martin’s cousin to find an intermediary who could arrange

the    methamphetamine           purchase   from       an    upper-level      dealer,      but

that    Sampler      had    only     arranged       the      transaction      immediately

preceding their arrests.              Martin testified, however, that he had

discussed potential, future drug transactions with Sampler.

       Likewise, Jamerson testified that while he and Sampler were

in jail together following their arrests, Sampler had explained

the process by which he located methamphetamine for the drug buy

and    his   role    in     the     distribution        hierarchy.           According      to

Jamerson, Sampler described a man named “Carlos” as the head

methamphetamine        manufacturer         and     distributor         in   Atlanta       and

admitted        to         trafficking            significant           quantities          of

methamphetamine for Carlos to a corrupt federal agent in South


                                              3
Carolina.    Jamerson also claimed that Sampler told him about his

continuing    work    with   other      dealers    who    worked     below   Carlos,

including    the   man   from    whom    Sampler    arranged       for   Martin   and

Jamerson to buy methamphetamine.

     Sampler took the stand in his own defense.                          During his

testimony, he admitted to trafficking methamphetamine for Carlos

to South Carolina on at least five separate occasions, as well

as to facilitating the transaction involving Oscar, Martin, and

Jamerson.     He     insisted,    however,    that       he   knew   nothing   about

Martin and Jamerson’s distributing methamphetamine in Virginia

and that his prior distribution for Carlos in South Carolina was

unrelated to the Atlanta transaction.

     At the conclusion of the defense’s case, the district court

instructed the jury on conspiracy law and told the jury that it

was to acquit Sampler if it found that the government proved the

existence of separate conspiracies, rather than one, overarching

crime.   The jury then convicted Sampler of the sole conspiracy

count, and the district court subsequently sentenced Sampler to

151-months imprisonment, finding that Sampler had trafficked 120

kilograms of methamphetamine, in total, during the conspiracy.

Sampler appeals.




                                          4
                                            II.

     Sampler       raises    three,       interrelated       issues      on     appeal.

First, he challenges the sufficiency of the evidence under which

he was convicted of conspiring with the named co-defendants in

the indictment.         Next, he argues that the district court erred

by allowing the government to introduce evidence of Sampler’s

prior drug-trafficking activities and drug crimes committed by

other alleged conspirators and by allowing the government to use

an   illustrative        chart     featuring      Sampler         in    its     opening

statement.      Finally, he argues that the district court erred in

including    the    amount    of    methamphetamine        that    he    admitted     to

previously trafficking in determining his sentence.                       We address

each issue in turn.

                                            a.

     We will uphold a defendant’s conviction following a jury

trial so long as there is substantial evidence to support it

when that evidence is viewed in the light most favorable to the

government.     United States v. Moye, 454 F.3d 390, 394 (4th Cir.

2006).       Whether     there     is   a    single    conspiracy       or    multiple

conspiracies       is   a    factual        question   for    the       jury,     whose

conclusion must be upheld “unless the evidence, taken in the

light    most   favorable     to    the      government,     would      not   allow    a

reasonable jury to so find.”                United States v. Harris, 39 F.3d

1262, 1267 (4th Cir. 1994).


                                             5
       It    is    well-settled          that    “[w]hether        there      is    a     single

conspiracy or multiple conspiracies depends upon the overlap of

key actors, methods, and goals.”                      United States v. Nunez, 432

F.3d   573,       578    (4th    Cir.    2005).        The    existence       of    “parallel

suppliers, or middlemen, or street dealers” does not itself mean

that there are multiple conspiracies.                        United States v. Harris,

39 F.3d 1262, 1267 (4th Cir. 1994).                          This is particularly so

where the defendant is a key link between what he alleges to be

the separate conspiracies.                   Nunez, 432 F.3d at 578.               Finally, a

defendant         need    not     know       about    the     participation          or      even

existence of co-conspirators so long as the government proves

“the     essential        nature        of     the    plan”       and   the        defendant’s

connection to it.               United States v. Blumenthal, 332 U.S. 539,

557 (1947).

       The testimony of Martin, Jamerson, and Sampler all tended

to show a large conspiracy with “Carlos” at the top; Sampler and

others      as    intermediate      facilitators            and    distributors         in    the

middle;      Martin       and    Jamerson        as   traffickers;         and      low-level

distributors in Virginia and South Carolina at the bottom.                                   They

all shared the same objective of profiting from methamphetamine

distribution        in    the    south-eastern         United       States.         Sampler’s

trafficking        to     “parallel          suppliers”      in    South      Carolina       and

Virginia does not undermine the government’s showing that there

was a single conspiracy.                     Harris, 39 F.3d at 1267.                   And he


                                                6
cannot     separate     his      goal     of     distributing         methamphetamine          to

Martin     and     Jamerson      in     Atlanta        with    their       distribution        in

Virginia      because      he    was     the     crucial       link    between        the    two.

Nunez, 432 F.3d at 578.                  Because these activities encompassed

overlapping       participants          with     the    same    methods       and     goals,    a

reasonable jury was free to find Sampler guilty of being part of

this one, larger conspiracy.

       Sampler also argues that even if the evidence at trial was

sufficient        to   prove      a     single         conspiracy’s          existence,      the

evidence        was    insufficient        to      prove       that     he     joined       that

conspiracy.        What the evidence shows, he submits, is that he was

only   a   facilitator          who     helped     a    willing       drug    buyer     find    a

willing seller; a showing that is legally insufficient to prove

that he joined a conspiracy.                   See United States v. Giunta, 925

F.2d   758,      767   (4th      Cir.    1991),        overruled      on     other    grounds,

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).                                   The

so-called        facilitator      defense        is     inapplicable          here,    though,

because the evidence showed that Sampler was actively involved

in the conspiracy to distribute methamphetamine.                                 See United

States     v.     Mills,        995     F.2d     480,     483-84       (4th     Cir.        1993)

(explaining that facilitator defense is unavailable to defendant

who himself distributed and stored drugs).                              Not only did he

locate a seller for a willing buyer, but he physically brought

the parties together and was a necessary cog in the wheel of a


                                               7
continuing      distribution         scheme.          Furthermore,       the     evidence,

including      Sampler’s           own     testimony,        showed      that      Sampler

trafficked     drugs     on    several        occasions      as   part    of     the     same

conspiracy.      The evidence therefore was sufficient to establish

that his role in the conspiracy was much greater than that of a

passive facilitator.

                                              b.

      Sampler    next       challenges        several   of    the      district    court’s

evidentiary rulings, which he claims allowed the government to

introduce unfairly prejudicial evidence to the jury.                            We review

these      rulings    for     abuse      of   discretion.           United      States    v.

Vidacak, 553 F.3d 344, 348 (4th Cir. 2009).

      At     trial,     both       Martin     and     Jamerson      testified      as     to

Sampler’s visits to the methamphetamine-manufacturing facility

and   his    prior    methamphetamine          trafficking        to    South    Carolina.

Sampler objected at trial and argues on appeal that this was

prior-bad-acts        evidence,       inadmissible       under      Federal      Rules    of

Evidence      404(b).         As    this      Court    has   previously         explained,

however,     “[e]vidence       of     uncharged       conduct     is    not     considered

‘other crimes’ evidence if it arose out of the same series of

transactions as the charged offense or if it is necessary to

complete the story of the crime on trial.”                             United States v.

Kennedy, 32 F.3d 876, 885 (4th Cir. 1994).                        Here, the evidence

was part of the single conspiracy for which Sampler was charged,


                                               8
not   evidence       of   distinct     crimes.            Evidence          that    Sampler    had

previously      trafficked       drugs     for       the       same     kingpin       and     with

several other players in the hierarchy illustrates that those

acts were part of the same scheme for which he was indicted.

The   district       court   therefore         did    not       err     by    admitting       this

evidence.

      Likewise,       the    court   did    not      err        by    allowing       Martin    and

Jamerson       to    testify     about     purchasing                drugs     through      other

intermediaries        and    selling      those      drugs       to    other       conspirators

named    in    Sampler’s       indictment.           This        testimony         was   clearly

relevant to the government’s proving a larger conspiracy and

helped    to    situate      Sampler      within          the    larger        confederation.

Further, Sampler has presented us with no basis by which we

could conclude that this evidence unduly prejudiced him, beyond

its tending to show the existence of the underlying conspiracy

with which Sampler was charged.

        Finally, Sampler argues that the district court erred by

allowing       the   government      to    refer          to     an    illustrative         chart

describing the conspiracy.             Sampler claims that the chart unduly

prejudiced him because the government placed his name in the

center and made his picture larger than other conspirators.                                    The

government is permitted, however, to use pictures, charts, and

other    illustrative        devices      so       long    as        they    help    jurors     to

understand the evidence presented and the court ensures that


                                               9
jurors do not consider the devices, themselves, as evidence.

United States v. Janati, 374 F.3d 263, 273 (4th Cir. 2004);

United States v. Johnson, 54 F.3d 1150, 1159 (4th Cir. 1995).

Here,    the     pictures          merely        showed        the       structure    of     the

conspiracy, which the government then proved through testimony

at trial.      Sampler’s picture was larger than that of the other

alleged-conspirators, but there is no reason to believe that

this    misled     the      jury    as      to        his    substantive      role    in     the

conspiracy,      particularly         in     light           of    the    district     court’s

instruction      that       the    jury     could       not       consider    the    chart    as

evidence.      Therefore, the district court did not err by allowing

the government to use the chart during its presentation.

                                                 c.

       Lastly, Sampler challenges the quantity of methamphetamine

the district court considered in calculating his sentence.                                    We

review a district court’s legal conclusions regarding a sentence

de novo, United States v. Fullilove, 388 F.3d 104, 106 (4th Cir.

2004), and factual determinations for clear error, United States

v. Pauley, 289 F.3d 254, 258 (4th Cir. 2002).

       According       to     Sampler,       the            district      court     wrongfully

considered       the     amount      of     methamphetamine               Sampler     admitted

trafficking      to    South      Carolina        when       calculating      his    sentence,

because that trafficking was not sufficiently related to the

conviction offense and because the amount trafficked could not


                                                 10
be reliably calculated.      We reject these claims in light of our

conclusion   that   the   government   sufficiently   proved   that   the

South Carolina trafficking was part of the overall conspiracy

for which Sampler was convicted and because Sampler admitted to

trafficking the amount considered by the district court in its

calculation.



                                 III.

     For the above reasons, we affirm Sampler’s conviction and

sentence.

                                                               AFFIRMED




                                  11